Citation Nr: 0724690	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  94-05 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of a left varicocelectomy. 

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran had active service from June 1979 to June 1989.

This case comes to the Board of Veterans' Appeals (Board), in 
part, from an August 1993 decision by the St. Louis, 
Missouri, RO that granted a 10 percent rating for service- 
connected residuals of a left varicocelectomy.  The veteran 
appeals for a higher rating.

This case also comes to the Board from a June 1997 RO 
decision which determined that there was no new and material 
evidence upon which to reopen a claim for service connection 
for a low back disability.

In an August 1999 decision, the Board determined that new and 
material evidence had been received to reopen the claim for 
service connection for a low back disability, and remanded 
the case to the RO for a de novo review of the issue of 
service connection for a low back disability.  The Board also 
remanded to the RO the case for additional development of the 
claim for an increased evaluation for residuals of a left 
varicocelectomy.

In a January 2002 Board decision, the Board remanded these 
issues for additional development.


FINDINGS OF FACT

1.  The veteran does not have a current left varicocele or 
symptomatology productive of functional impairment 
attributable to that disability and does not have urinary 
symptoms related to his left varicocelectomy.

2.  A low back disability was first demonstrated many years 
after service and has not been shown to have had its onset 
during service or to be in any way causally related to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left varicocelectomy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1- 4.14, 4.20, 4.104, Diagnostic Codes 7599-7120, 7522 - 
7524, 7529 (2006).

2.  A low back disability was neither incurred in nor 
aggravated during active service, nor may it be so presumed.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated August 2003, the Agency of Original 
Jurisdiction (AOJ) informed the veteran of the medical and 
other evidence needed to substantiate his claims for service 
connection and increased ratings, what medical or other 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  The letter also informed the 
veteran that he was to send any additional information or 
evidence to VA within 30 days.  This notice served to tell 
him to submit relevant records in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal for a compensable rating for his 
service-connected residuals of a left varicocelectomy, the 
veteran has established service connection, thus the first 
three elements of Dingess notice are satisfied.  In the 
present appeal for service connection for a back disorder, 
the first three elements of Dingess notice are satisfied in 
the August 2003 letter.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date until a February 2007 
letter.  Since the claims are being denied, no rating is 
being given and no effective date is being set.  He is, 
therefore, not prejudiced by the inferred notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

There was a timing deficiency with the September 2005 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claims and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Per the January 2002 remand instructions, the veteran 
underwent VA examination in March 2003 to determine the 
current severity of his service-connected residuals of a left 
varicocelectomy.

Additionally, the veteran underwent a VA examination in July 
2003 for his back.

There is no reasonable possibility that further assistance 
would aid in substantiating the claims.  U.S.C.A. 
§5103A(a)(2) (West 2002).


I.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of a left varicocelectomy.

Applicable law and regulations in increased ratings claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2.  In a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).  

Factual Background

In March 2003 the veteran underwent a VA genitourinary 
examination.  The examiner noted that the veteran had a 
history of left varicose vectomy in 1989 for infertility 
complicated by post operation persistent left hemiscrotal and 
groin pain felt to be secondary to nerve injury.  The veteran 
had been treated with repeated nerve blocks and injection 
therapy with minimal improvement.  The veteran presented with 
complaints of continued hemiscrotal and groin pain despite 
the numerous previous procedures.  The veteran also noted 
increased left hemiscrotal discomfort and tenderness and gave 
a 10 to 12 year history of occasional urinary incontinence 
for which he wore continent devices.  The examiner noted that 
the exact etiology of the veteran's incontinence was unclear.  
On examination, there was no severe tenderness or bladder 
distension noted.  A scrotal examination showed both testes 
present with normal size and consistency.  The veteran had 
moderate left sided epididymal tenderness with enduration.  

In a December 2004 letter Dr. Gedge Rossen stated that he 
evaluated the veteran at the Peripheral Nerve Institute.  The 
veteran presented with complaints of severe chronic 
testicular pain.  The pain radiated from his inguinal area 
into the left testical.  The skin around the groin area and 
the skin of the scrotum were not painful.  Dr. Rossen 
informed the veteran that it was likely that his testicular 
pain could be due to a nerve that may have been injured 
during his varicocle surgery.  The veteran was to undergo a 
series of nerve blocks to see if he could be a candidate for 
resection of the nerve with implantation of the nerve into 
muscle.

In February 2006, the veteran underwent another VA 
examination.  The examiner noted that since the veteran's 
varicocelectomy in 1986, he had an intensification of pain 
that had continued.  The pain varied in intensity but was 
sometimes severe.  Examination revealed a normal right 
testicle.  The left testicle was quite tender and slightly 
smaller than the right.  There was no residual varicocle and 
no scrotal masses.  The veteran also had significant 
prostatism.  He had a slowing of the stream and increased 
frequency in nocturia.  There was also a sense of incomplete 
bladder emptying but no significant incontinence.  The 
veteran also had an issue with erectile dysfunction.  

In a March 2006 letter, a VA physician clarified that per the 
February 2006 VA examination, the veteran was not incontinent 
and there was no use of absorbent pads.  These symptoms were 
also unrelated to the left varicocelectomy in 1986 and left 
orchalgia.

In June 2006, the veteran underwent a urology consultation as 
he presented with testicular pain.  The veteran described the 
pain as waxing and waning but always present.  The veteran 
had no urinary symptoms, no ematuria, no dysuria and no 
suprapubic/flank pain.  On examination, the veteran's left 
hemiscrotum was extremely tender.  The examiner was not able 
to fully examine the veteran's left testicle and epididymis 
due to pain.  The right testicle and epididymis were 
unremarkable.  A scrotal sonogram showed numerous scattered 
microcalcifications.  The examiner noted that the 
microcalcifications did not appear to represent malignancy as 
they were probably based on an old inflammatory process such 
as the mumps.  No acute epididymal orchitis or orchitis could 
be seen.  There was a mild degree of bilateral varicoceles.  
There was no evidence of torsion.  

Analysis

The veteran's disability has been rated as 10 percent 
disabling under 38 C.F.R. § 4.115B, Diagnostic Code 7529 for 
benign neoplasms of the genitourinary system.  Under this 
code, such disability is rated either as voiding dysfunction 
or renal dysfunction, whichever is predominant.  In the 
instant case, there is no evidence of voiding or renal 
dysfunction resulting from the veteran's testicular 
disability.  The February 2006 VA examination noted that the 
veteran had no significant incontinence.  The March 2006 
clarification letter from a VA physician stated that the 
veteran was not incontinent, there was no use of absorbent 
pads and that these symptoms were also unrelated to the left 
varicocelectomy in 1986 and left orchalgia.  The June 2006 
urinary consultation also concluded that the veteran had no 
urinary symptoms, no ematuria, no dysuria and no 
suprapubic/flank pain.  Without any evidence of any renal or 
voiding dysfunction, a compensable rating under Code 7529 is 
not warranted. 

Likewise, 38 C.F.R. § 4.115b, Diagnostic Codes 7522 - 7524 
are inapplicable because there is no indication that the 
veteran's testicle has atrophied, been removed, that the 
veteran is sterile or that the veteran loss of erectile power 
is related to his left varicocelectomy.

Under Diagnostic Code 7120, a 10 percent evaluation is for 
assignment with findings of intermittent edema of extremity 
or aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of an extremity 
or compression hosiery.  The next higher 20 percent 
evaluation contemplates findings of persistent edema, 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.

The veteran's disorder does not meet the criteria for a 
higher evaluation for his varicocelectomy as VA examinations 
have disclosed no palpable varicoceles present in either 
testicle. 

Based on this evidence, the Board finds that there is no 
basis for an evaluation in excess of the currently assigned 
10 percent evaluation for the left varicocelectomy.  While 
the veteran clearly has some pain and tenderness in the area 
of his previous left varicocele, the evidence for 
consideration fails to disclose the presence of a current 
left varicocele.  In the absence of clinical findings or 
symptomatology beyond pain and tenderness the Board concludes 
that a higher evaluation is not shown to be warranted in the 
absence of clinical findings reflective of a left varicocele 
or symptomatology productive of functional impairment 
attributable to that disability. 

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran's residuals of a left varicocelectomy have not 
required any, let alone frequent, periods of hospitalization 
since service.  Additionally, marked interference with 
employment has not been shown, nor has such interference has 
not been alleged.  Therefore, referral for consideration of 
an extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1). 


II.  Entitlement to service connection for a low back 
disability.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Chronic diseases, such as degenerative arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year subsequent to 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113: 38 
C.F.R. §§ 3.307, 3.309.  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service medical records demonstrate that in 
June 1984, the veteran had a diagnosis of a cervical strain.  
In May 1989, the veteran presented with complaints of 
discomfort in the left upper back area in the area of the 
scapula.  However, the veteran's service medical records did 
not contain any complaints or treatments related to his lower 
back.  

In October 1992, the veteran presented to the Kansas City, 
Missouri VA Medical Center (VAMC) with complaints of back 
spasms.  The veteran stated that the pain began when he had 
his nerve block in September 1992.  The veteran also reported 
never having back pain before.  The veteran again presented 
with back spasms in November 1992.  The treating physician 
noted that the veteran had been treated for lower back pain 
previously.  

In April 1994 at the Kansas City VAMC an EMG study was 
consistent with a left L5 radiculopathy.   

In April 1995 the veteran underwent an MRI of his lumbar 
spine at the Olathe Medical Center.  The MRI revealed 
degenerative changes involving the L4-5 disc.  There was 
apparent disc protrusion on the left.

In September 1996 the veteran presented to the Kansas City 
VAMC with complaints of lower back pain.  The diagnosis was 
chronic lower back pain, specifically L5 radiculopathy.

In September 1995, the veteran underwent a VA examination.  
The examiner noted that the veteran's claims file indicated 
that he had a lumbar disk with nerve root compression at L5.  
The diagnosis was L5 raidculopathy with a cramping sensation 
as well as sensory deficit in the left lower extremity.

In May 1998 the veteran presented to the Kansas City VAMC for 
low back pain.  He stated that his back pain began around 
1980 when he fell on the ground when he was a paratrooper.  
The physician stated that there was evidence of old or 
degenerative disc disease at the L4-L5 level with bulging of 
the disk.  

In September 1998, the veteran presented to the Kansas City 
VAMC with a history of low back pain.  The diagnosis was 
chronic low back pain likely due to degenerative joint 
disease.

In October 1999 the veteran presented to the Washington, DC 
VAMC with complaints of back pain.  The diagnosis was chronic 
lower back pain with radiculopathy on the left.

A September 2001 note from Dr. Ricardo Pyfrom stated that the 
veteran was unable to work at the time due to back and neck 
injuries sustained on July 9, 2001.  The veteran had a lumbar 
strain.  

In October 2001, the veteran presented to the Pittsburgh 
VAMC.  The diagnosis was chronic low back pain, mechanical 
and degenerative joint disease.

In July 2003, the veteran underwent a VA examination.  The 
examiner noted that the veteran had a history of pain in his 
upper, middle and lower back.  The examiner noted that there 
was a large area of the veteran's lower back that could be 
painful at times but no specific spot from which pain 
emanates.

Analysis

The record indisputably documents a current low back 
disability as the veteran has chronic low back pain, 
mechanical and degenerative joint disease.

The veteran's service medical records are significant for 
complaints of pain in the upper back.  However, the element 
of an in-service injury is not satisfied as the service 
medical records contain no findings or complaints referable 
to a lower back injury.

Even assuming that there was an in-service injury, there is 
no competent evidence linking the veteran's disability to a 
disease or injury in service.  

Regarding entitlement to service connection on a direct 
basis, the evidence in favor of a link between a current 
disability and an injury or disease in service consists of 
the veteran's recent report of a continuity of symptomatology 
since service.

The veteran's claims of a continuity of symptomatology are 
not sufficient to establish a relationship between the in-
service disease and the current low back disorder.  As a lay 
person, he is not competent to render an opinion on matters 
of medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The medical records do not contain any evidence that the 
current low back condition is related to any disease or 
injury during service.  All of the veteran's examinations 
make no mention of an in-service injury.  

There is no competent opinion linking the current disability 
to service.  The preponderance of the evidence is, therefore, 
against the claim for entitlement to service connection on a 
direct basis.

As the veteran has degenerative joint disease, service 
connection may be granted if manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
However, while the veteran states that he had low back pain 
since his time in the military, there are no other records 
that provide a diagnosis of degenerative joint disease within 
one year of separation from service.

The preponderance of the evidence is against a finding that 
current degenerative joint disease of the low back is related 
to his service, or that it became manifest within a year of 
his discharge from active service.  The first indication of 
low back pain was in October 1992, 3 years after the 
veteran's last year of service.  The veteran also reported at 
this time that he had never had back pain before.  
Additionally, the first indication of degenerative joint 
disease of the back was in April 1995, approximately 6 years 
after the veteran's last year of service. 

As the record does not show that the veteran had degenerative 
joint disease within a compensable degree within one year of 
his discharge from active duty, the weight of the evidence is 
also against presumptive service connection.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).



ORDER

Entitlement to a rating in excess of 10 percent for service-
connected residuals of a left varicocelectomy is denied.  

Entitlement to service connection for a low back disability 
is denied.  



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


